Third District Court of Appeal
                               State of Florida

                         Opinion filed March 9, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-841
                       Lower Tribunal No. 18-16548
                          ________________


                    Barbara C. Fernandez, et al.,
                                 Appellants,

                                     vs.

                      Reinolds H. Castro, et al.,
                                 Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Pedro P.
Echarte, Jr., Judge.

      Wasson & Associates, Chartered, and Annabel C. Majewski; Law
Offices of Alfredo J. Perez, P.A., and Alfredo J. Perez, for appellants.

     Cooney Trybus Kwavnick Peets, Warren B. Kwavnick and Kelly
Lenahan (Ft. Lauderdale), for appellees.


Before FERNANDEZ, C.J., and LOGUE, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.